LEHMAN, J. (dissenting).
It is true that there is a conflict of testimony between the plaintiff and the defendant, and that the plaintiff is corroborated by two workmen. The conversation, however, on which the plaintiff relies to establish a contract with the defendant, was, according to their own testimony, in English. At the trial the plaintiff and his witnesses all testified through an interpreter, and acknowledge, that they do not speak English, though they claim to understand it more or less. The trial justice saw and heard these witnesses, and determined that their story is not worthy of credence. It seems to me that we, laboring under the disadvantage of merely reading the testimony, are not in a position where we can reasonably say that he erred.
In my opinion, the order should therefore be affirmed.